Title: John Adams to Thomas Boylston Adams, 17 December 1800
From: Adams, John
To: Adams, Thomas Boylston


				
					My dear Son
					Washington Decr 17th 1800.
				
				I have recd this Evening yours of the 14th.— My little bark has been oversett in a Stor Squal of Thunder and Lightening and hail attended with a Strong Smell of Sulphur. Nothing remains for me, but to indulge that Vanity which I have found out lately is considered as the predominant feature in my Character, by Singing the Song of Horace
				
					Virtus repulsæ nescia Sordidæ
					Intaminatis fulget honoribus
					Nec Sumit nec aut ponit Secures
					Arbitrio popularis Auræ.
				
				
				The Soothing considerations Suggested by you, my dear Son for the consolation of your Father, endear you to me more than ever. Indeed every Letter I receive from you increases my Esteem for your Character, for Understanding Discretion and benevolence. Be not concerned for me. I feel my Shoulders relieved from a Burthen. The Short remainder of my days will be the happiest of my Life. For my Children I consider my Retirement as a favor. They will now have fair play. They never had an equal Chance with their Comrades and never would have had, if I had continued in office. This is my Solid opinion with regard to your Brother, yourself, and your Sister. I shall write you more respecting your Brother, hereafter.
				Pray Mr Ingersol to Suspend his Determination at least untill the third of March. The System will not be changed till then. I may possibly have Some Message to Send by you to that worthy Gentleman before March. The Law will be the Law under a new Administration as well as under the old, and the Professors of it, while they Adhere to that, will do well.
				Your Mother and Louisa are gone to Mount Vernon. They went off, to day, after Dinner, intending to rest this night at Alexandria. Will return the day after tomorrow.
				The melancholly decease of your Brother is an Affliction of a more serious nature to this Family than any other. Oh! that I had died for him if that would [have relieved him from his faults as well as his disease]
				I am, my dear Child your affectionate Father
				
					John Adams
				
			